Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Priority
This application is a CON of PCT/CN 2017/119107 filed on 12/27/2017. This application is filed on 06/28/2019. Acknowledgment is made of applicant's claim for foreign priority based on application filed in CHINA on 12/31/2016. It is noted, that applicant has filed a certified copy of the CHINA 2016-11267452 application as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 09/06/2019, 12/13/2019, 10/05/2020 and 01/21/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statements.

Objections
Claim 18 is objected to because of the following informalities: 
In claim 18, line 2, “a signal transceiver” should be changed to “a processor and a signal transceiver”;
In claim 3, line 19, “Scareening” should be “screening”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103  as being unpatentable over Stiehl et al. (hereinafter referred to as Stiehl) (U. S. Pub. No. 2009/0055019 A1), in view of Breazeal et al. (hereinafter referred to as Breazeal) (U. S. Pub. No. 2015/0314454 A1).
As to claim 1, Stiehl teaches a human-machine interaction method, comprising: detecting and collecting sensing information of a companion object of a target object  (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”) and emotion information of the target object that is obtained when the target object interacts with the companion object (See at least ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes, or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”), wherein each of the emotion information and the sensing information comprises at least one of view information or voice information (See at least  ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes (view), or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”), extracting an emotion feature quantity based on the emotion information; determining, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object; determining, based on the emotional pattern, a degree of interest of the target object in the companion object (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”), extracting behavioral data of the companion object from the sensing information based on the degree of interest (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein screening the behavioral data to obtain simulated object data, wherein the simulated object data is used by a robot to simulate the companion object, and the simulated data is used to describe the companion object.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein screening the behavioral data to obtain simulated object data (See at least Abstract, “a behavior editor for specifying one or more behavioral sequences”; AND ¶ [0099], “The simulator may simulate sensory input such as face detection”),wherein the simulated object is used by a robot to simulate the companion object, and the simulated data is used to describe the companion object (See at least Abstract, “a behavior editor for specifying one or more behavioral sequences”; [0089], “controller for the robots interaction”; and  ¶ [0099], “The simulator may simulate sensory input such as face detection”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).

As to claim 2,  Stiehl and Breazeal teach the human-machine interaction method according to claim 1. Stiehl further teaches wherein the screening the behavioral data to obtain simulated object data comprises: screening the behavioral data to extract a behavioral key feature; and generating the simulated object data by using the behavioral key feature (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”), wherein the behavioral data comprises a body action, the behavioral key feature comprises a body key point or a body action unit (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein the behavioral key feature is generated through statistical learning or machine learning; or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or  facial action unit, and the behavioral key feature is generated through pre-specification or machine learning; or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object, and the behavioral key feature is generated through pre-specification or machine learning.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein the behavioral key feature is generated through statistical learning or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or facial action unit (See at least ¶ [0192], “PCD 100 may use facial expression recognition”); and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object (See at least ¶ [0057], “The signal fed to the ASR module 206 will be the result of the microphone-array beam-forming algorithm and may come from an acoustic angle of about +/-30 degrees around the speaker”) and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).

As to claim 3, Stiehl and Breazeal teach the human-machine interaction method according to claim 1. Stiehl further teaches wherein further comprising: sending the sensing information and the emotion information to a service server (See at least ¶ [0220], “takes the robot’s sensor data from the potentiometers for kinesthetic sense, and the robot’s temperature sensor data…Further it provides this sensor data to the Behavior Control service 2265”); and wherein the extracting an emotion feature quantity based on the emotion information, determining, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”); determining, based on the emotional pattern, a degree of interest of the target object in the companion object, extracting behavioral data of the companion object from the sensing information based on the degree of interest (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”), and screening the behavioral data to obtain simulated object data (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”) comprise: obtaining the simulated object data from the service server, wherein the simulated object data is obtained after the server extracts the emotion feature quantity based on the emotion information (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”); determining based on the emotion feature quantity, the emotional pattern used by the target object to interact with the companion object; determining, based on the emotional pattern, the degree of interest of the target object in the companion object; extracting the behavioral data of the companion object from the sensing information based on the degree of interest; and screening the behavior data (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).

As to claim 4, Stiehl and Breazeal teach the human-machine interaction method according to claim 1.Stiehl further teaches wherein the screening the behavioral data to obtain simulated object data comprises: matching the behavioral data with a simulation constraint condition (See at least ¶ [0220], “takes the robot’s sensor data from the potentiometers for kinesthetic sense, and the robot’s temperature sensor data…Further it provides this sensor data to the Behavior Control service 2265”), and generating the simulated object data by using behavioral data that meets the simulation constraint condition (See at least ¶ [0220], “takes the robot’s sensor data from the potentiometers for kinesthetic sense, and the robot’s temperature sensor data…Further it provides this sensor data to the Behavior Control service 2265”).

As to claim 5, Stiehl and Breazeal teach the human-machine interaction method according to claim 1. Stiehl further teaches wherein the screening the behavioral data to obtain simulated object data comprises: sending the behavioral data to a data terminal, receiving a selection instruction from the data terminal, and generating the simulated object data based on the selection instruction (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”).

As to claim 6, Stiehl and Breazeal teach the human-machine interaction method according to claim 1. Stiehl further teaches wherein further comprising: detecting the collecting environment information, or collecting emotion information of the target object again, and determining a current interaction scenario (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”); selecting, from a simulated object database based on the current interaction scenario, simulated object data used in current interaction; and simulating a corresponding companion object based on the simulated object data used in the current interaction, to interact with the target object (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”).

As to claim 7, Stiehl and Breazeal teach the human-machine interaction method according to claim 1. Stiehl further teaches wherein the companion object further comprises audiovisual data, and the sensing information comprises a view of the audiovisual data (See at least ¶ [0057], “The signal fed to the ASR module 206 will be the result of the microphone-array beam-forming algorithm and may come from an acoustic angle of about +/-30 degrees around the speaker”); and wherein the determining, based on the emotional pattern, a degree of interest of the target object in the companion object comprises: determining, based on the emotional pattern, a degree of interest in a film and television role of file and television sound in the audiovisual data (See at least ¶ [0045], “when the robot includes a video system, the operator interface may include panorama produced by the video system and detailed view of a location of interest”; ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).

As to claim 9, Stiehl teaches a companion robot, comprising: a sensor module, configured to detect and collect sensing information of a companion object of a target object  (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”) and emotion information of the target object that is obtained when the target object interacts with the companion object (See at least ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes, or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”), wherein each of the emotion information and the sensing information comprises at least one of view information or voice information (See at least  ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes (view), or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”); a processor, configured to extract an emotion feature quantity based on the emotion information; determine, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object; determine, based on the emotional pattern, a degree of interest of the target object in the companion object (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”), extract behavioral data of the companion object from the sensing information based on the degree of interest (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein screening the behavioral data to obtain simulated object data, wherein the simulated object data is used by a robot to simulate the companion object, and the simulated data is used to describe the companion object.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein screening the behavioral data to obtain simulated object data (See at least Abstract, “a behavior editor for specifying one or more behavioral sequences”; AND ¶ [0099], “The simulator may simulate sensory input such as face detection”),wherein the simulated object is used by a robot to simulate the companion object, and the simulated data is used to describe the companion object (See at least Abstract, “a behavior editor for specifying one or more behavioral sequences”; [0089], “controller for the robots interaction”; and  ¶ [0099], “The simulator may simulate sensory input such as face detection”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).

As to claim 10,  Stiehl and Breazeal teach the companion robot according to claim 9. Stiehl further teaches wherein the processor is configured to: screen the behavioral data to extract a behavioral key feature; and generate the simulated object data by using the behavioral key feature (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”), wherein the behavioral data comprises a body action, the behavioral key feature comprises a body key point or a body action unit (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein the behavioral key feature is generated through statistical learning or machine learning; or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or  facial action unit, and the behavioral key feature is generated through pre-specification or machine learning; or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object, and the behavioral key feature is generated through pre-specification or machine learning.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein the behavioral key feature is generated through statistical learning or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or facial action unit (See at least ¶ [0192], “PCD 100 may use facial expression recognition”); and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object (See at least ¶ [0057], “The signal fed to the ASR module 206 will be the result of the microphone-array beam-forming algorithm and may come from an acoustic angle of about +/-30 degrees around the speaker”) and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).

As to claim 11. Stiehl and Breazeal teach the companion robot according to claim 9. Stiehl further teaches wherein further comprising: a memory, configured to store a simulated object database to record the simulated object data; and the processor is further configured to: select, from the simulated object database based on a current interaction scenario, simulated object data used in current interaction; and control the behavior execution module based on the simulated object data (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”).

As to claim 12, Stiehl and Breazeal teach the companion robot according to claim 9. Stiehl further teaches wherein further comprising: a communication module; configured to: send, to a service server, the sensing information and the emotion information of the companion object of the target object that is obtained when the target object interacts with the companion object (See at least ¶ [0220], “takes the robot’s sensor data from the potentiometers for kinesthetic sense, and the robot’s temperature sensor data…Further it provides this sensor data to the Behavior Control service 2265”); and wherein the extracting an emotion feature quantity based on the emotion information, determining, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”); and receive the simulated object data sent by the service server (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”).

As to claim 13, Stiehl and Breazeal teach the companion robot according to claim 9. Stiehl further teaches wherein the screen the behavioral data by matching the behavioral data with a simulation constraint condition (See at least ¶ [0220], “takes the robot’s sensor data from the potentiometers for kinesthetic sense, and the robot’s temperature sensor data…Further it provides this sensor data to the Behavior Control service 2265”), and generate the simulated object data by using behavioral data that meets the simulation constraint condition (See at least ¶ [0220], “takes the robot’s sensor data from the potentiometers for kinesthetic sense, and the robot’s temperature sensor data…Further it provides this sensor data to the Behavior Control service 2265”).

As to claim 14, Stiehl and Breazeal teach the companion robot according to claim 9. Stiehl further teaches wherein the sensor module is further configured to detect and collect environment information (See at least ¶ [0015], “These robots may have expressive faces, be outfitted with various sensors, or feature software behavior system that all contribute to the overall interaction and encourage continued use”); and the processor is further configured to determine a current interaction scenario based on the environment information and the emotion information (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”).

Claim 8 is  rejected under 35 U.S.C. 103  as being unpatentable over Stiehl in view of Breazeal, and in view of Emerich et al. (hereinafter referred to as Emerich) (Siminia Emerich,Eugen Lupu,Anca Apatean,”Emotions recognition by speech and facial expressions analysis”, Communication Department, Technical University  of Cluj-Napoca, Cluj-Napoca, Romannia).
As to claim 8, Stiehl and Breazeal teach the human-machine interaction method according to claim 1. Stiehl further teaches wherein the detecting and collecting emotion information of  the target object that is obtained when the target object interacts with the companion object comprises: detecting and collecting a face image or a video of the target object (See at least ¶ [0045], “when the robot includes a video system, the operator interface may include panorama produced by the video system and detailed view of a location of interest”); and the extracting an emotion feature quantity based on the emotion information, and determining, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”) comprises: extracting a visual feature from the face image or the video, obtaining a facial animation parameters as a visual emotion feature (See at least ¶ [0026], “Companion animals have very clear behaviors expressed through their facial expression, body posture, and sounds. The robotic companion should feature an ability to convey behavior in a similar fashion”). Emerich further teaches wherein matching the extracted visual feature with a visual emotion feature database, to identify an emotion feature of the target object and determine the emotional pattern (See at least Page 1619, “Emotional recognition has been investigated with three main types of databases…The best results are generally obtained with acted emotion databases because they contain storing emotion expressions”).
Thus, given the teaching of Emerich, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Emerich, a system of emotions recognition by speech and facial expressions analysis, Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the system can be used to analyze the human machine interaction emotions (See Emerich: Abstract).

Claims 15-20 are rejected under 35 U.S.C. 103  as being unpatentable over Stiehl, in view of Breazeal, and in view of Chiu et al. (hereinafter referred to as Chiu) (Taiwan Patent TW 1484452B).
As to claim 15, Stiehl teaches a companion robot, further comprising: a sensor module, configured to detect and collect sensing information of a companion object of a target object  (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”) and emotion information of the target object that is obtained when the target object interacts with the companion object (See at least ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes, or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”), wherein each of the emotion information and the sensing information comprises at least one of view information or voice information (See at least  ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes (view), or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”); a communications module, configured to: send, to a service server, the sensing information of the companion object of the target object and the emotion information of the target object that is obtained when the target object interacts with the companion object; and receive simulated object data sent by the service server, wherein the simulated object data is generated by the server based on the sensing information and the emotion information, and is used to describe the companion object (See at least ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein the behavioral key feature is generated through statistical learning or machine learning; or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or  facial action unit, and the behavioral key feature is generated through pre-specification or machine learning; or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object, and the behavioral key feature is generated through pre-specification or machine learning; obtain the simulated object data; and generate an action instruction based on the simulated object data; and a behavior execution module, configured to receive the action instruction of the processor and interact with the target object.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein the behavioral key feature is generated through statistical learning or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or facial action unit (See at least ¶ [0192], “PCD 100 may use facial expression recognition”); and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object (See at least ¶ [0057], “The signal fed to the ASR module 206 will be the result of the microphone-array beam-forming algorithm and may come from an acoustic angle of about +/-30 degrees around the speaker”) and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).
Although Stiehl and Breazeal teach the substantial features of the claimed invention, Stiehl and Breazeal fail to expressly teach wherein obtain the simulated object data; and generate an action instruction based on the simulated object data; and a behavior execution module, configured to receive the action instruction of the processor and interact with the target object.
In analogous teaching, Chiu exemplifies this wherein Chiu teaches wherein obtain the simulated object data (See at least Abstract, “obtains the simulated object from the object database according to analyzing results”), and generate an action instruction based on simulated object data; and a behavior execution module, configured to receive the action instruction of the processor and interact with the target data (See at least Abstract, “The learning system allows learner to operate simulated object operate instructions on the display interface or directly operate the substantial object to control a display status of the simulated object”).
Thus, given the teaching of Chiu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Chiu, learning system with reality, into Breazeal, apparatus and methods for providing a companion device, and Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to operate the simulated object  (See Chiu: Abstract).

As to claim 16, Stiehl, Breazeal and Chiu teach the companion robot according to claim 15. Stiehl  further teaches a memory, configured to store a simulated object database to record the simulated object data; and the processor is further configured to: select, from the simulated object database based on a current interaction scenario, simulated object data used in current interaction (See at least ¶ [0045], “when the robot includes a video system, the operator interface may include panorama produced by the video system and detailed view of a location of interest”; ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”); and control the behavior execution module based on the simulated object data (See at least ¶ [0045], “when the robot includes a video system, the operator interface may include panorama produced by the video system and detailed view of a location of interest”; ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).

As to claim 17, Stiehl, Breazeal and Chiu teach the companion robot according to claim 15. Stiehl further teaches wherein the sensor module is further configured to detect and collect environment information (See at least ¶ [0015], “These robots may have expressive faces, be outfitted with various sensors, or feature software behavior system that all contribute to the overall interaction and encourage continued use”); and the processor is further configured to determine a current interaction scenario based on the environment information and the emotion information (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”).

As to claim 18, Stiehl teaches a server, comprising: a signal transceiver, configured to receive  sensing information of a companion object of a target object  (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”) and emotion information of the target object that is obtained when the target object interacts with the companion object (See at least ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes, or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”), wherein each of the emotion information and the sensing information comprises at least one of view information or voice information (See at least  ¶ [0113], “Social interaction between the user and Huggable can be detected via the Huggable’s ability to provide live video images from its camera eyes (view), or by the Huggable’s automatic classification of the type of touch the Huggable receives from its user”; and ¶ [0114], “As the child reads the story to the soft robotic toy, the specific Book ID and the page number that the child is currently reading from are sent to the toy. The toy then prompts the child with feedback based upon where they are in the story. This feedback is open-ended such as ”This is my favorite part”, gestures of excitement (view), or other emotional expressions”); send simulated object data to the robot (See at least ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein the simulated object data is used by the robot to simulate the companion object, and the virtual simulated object data is used to describe the companion object; extract an emotion feature quantity from the emotion information; determine, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object; determine, based on the emotional pattern, a degree of interest of target object in the companion object; extract behavioral data of the companion object from the sensing information based on the degree of interest; and screen the behavioral data to obtain the simulated object data.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein extract an emotion feature quantity from the emotion information; determine, based on the emotion feature quantity, an emotional pattern used by the target object to interact with the companion object (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); determine, based on the emotional pattern, a degree of interest of target object in the companion object; extract behavioral data of the companion object from the sensing information based on the degree of interest (See at least ¶[0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); and screen the behavioral data to obtain the simulated object data (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; ¶ [0057], “The signal fed to the ASR module 206 will be the result of the microphone-array beam-forming algorithm and may come from an acoustic angle of about +/-30 degrees around the speaker”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).
Although Stiehl and Breazeal teach the substantial features of the claimed invention, Stiehl and Breazeal fail to expressly teach wherein the simulated object data is used by the robot to simulate the companion object, and the virtual simulated object data is used to describe the companion object.
In analogous teaching, Chiu exemplifies this wherein Chiu teaches wherein the simulated object data is used by the robot to simulate the companion object (See at least Abstract, “obtains the simulated object from the object database according to analyzing results”), and the virtual simulated object data is used to describe the companion object (See at least Abstract, “The learning system allows learner to operate simulated object operate instructions on the display interface or directly operate the substantial object to control a display status of the simulated object”).
Thus, given the teaching of Chiu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Chiu, learning system with reality, into Breazeal, apparatus and methods for providing a companion device, and Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to operate the simulated object  (See Chiu: Abstract).

As to claim 19, Stiehl, Breazeal and Chiu teach the server according to claim 15. Stiehl teaches the server according to claim 18. Stiehl further teaches wherein the screening the behavioral data to obtain simulated object data comprises: screening the behavioral data to extract a behavioral key feature; and generating the simulated object data by using the behavioral key feature (See at least FIG. 21, “Screen grab images of huggable simulator (on web page) raw video frames from huggable eye camera (on web page) raw audio output from huggable microphones (on web page)”; and ¶ [0306], “Actions and behaviors can also be parameterized to exhibit different elements of character or simulated emotional content under control of the operator”), wherein the behavioral data comprises a body action, the behavioral key feature comprises a body key point or a body action unit (See at least ¶ [0145], “The control software determines whether these local and body-gestures are angry, friendly, or timid, or whether, given the force or timing pattern of the touch gesture, the gestures are appropriate or inappropriate (determining a degree of interest). Gesture recognition and behavioral/affective classification (patterns) can be used to infer the cognitive or emotional state of the user, such as a child”).
Although Stiehl teaches the substantial features of the claimed invention, Stiehl fails to expressly teach wherein the behavioral key feature is generated through statistical learning or machine learning; or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or  facial action unit, and the behavioral key feature is generated through pre-specification or machine learning; or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object, and the behavioral key feature is generated through pre-specification or machine learning.
In analogous teaching, Breazeal exemplifies this wherein Breazeal teaches wherein the behavioral key feature is generated through statistical learning or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises an expression, the behavioral key feature comprises a partial face key point or facial action unit (See at least ¶ [0192], “PCD 100 may use facial expression recognition”); and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”); or wherein the behavioral data comprises a tone, the behavioral key feature comprises an acoustic signal feature in voice input of the companion object (See at least ¶ [0057], “The signal fed to the ASR module 206 will be the result of the microphone-array beam-forming algorithm and may come from an acoustic angle of about +/-30 degrees around the speaker”) and the behavioral key feature is generated through pre-specification or machine learning (See at least {0048], “machine learning, and associated software and hardware systems that may enable that PCD 100 to provide experience to life as an emotionally resonant persona that may engage people through a robotic embodiment as well as through connected devices across wide range of applications”; and ¶ [0109], “PCD’s servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218”).
Thus, given the teaching of Breazeal, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Breazeal, apparatus and methods for providing a companion device, into Stiehl, interactive systems employing robotic companions, and Chiu, learning system with reality, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to interact with a user of the companion device (See Breazeal: ¶ [0038]).

As to claim 20, Stiehl, Breazeal and Chiu teach the server according to claim 18. Stiehl further teaches wherein the signal transceiver is further configured to send the currently used simulated object data or the action instruction to the robot (See at least Abstract, “An interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be  a user and entity which employs the robot as a participant in an activity involving the user”).  Chiu further  teaches wherein comprising: a memory, configured to store a simulated object database to record the simulated object data (See at least Abstract, “the learning system comprises an object database storing a simulated object corresponding to the substantial object”, wherein the processor is further configured to: obtain currently used simulated object data from the simulated object database (See at least Abstract, “obtains the simulated object from the object database according to analyzing results”), or generate an action instruction based on currently used simulated object data (See at least Abstract, “The learning system allows learner to operate simulated object operate instructions on the display interface or directly operate the substantial object to control a display status of the simulated object”).
Thus, given the teaching of Chiu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Chiu, learning system with reality, into Breazeal, apparatus and methods for providing a companion device, and Stiehl, interactive systems employing robotic companions, for method and system of human machine interaction. One of the ordinary skills in the art would have been motivated because the method and system can be used to operate the simulated object  (See Chiu: Abstract).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Kamiya et al. (U. S. Patent No. 6,175,772  B1) teaches a control method for controlling operation of an object used by a user in an environment. Mizokawa (U. S. Patent No. 6,230,111 B1) teaches control system for controlling object using pseudo-emotions and pseudo-personallity generated in the object. Weider et al. (U. S. Patent. No. 8,447,607 B2) teaches mobile systems and methods of supporting natural language human-machine interactions.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 06/10/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456